COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kyle Flowers and Richard Rogge dba V & D Pipe Co. v. Eric A.
                          Talley and Superior Tanks

Appellate case number:    01-14-00016-CV

Trial court case number: 66717

Trial court:              239th District Court of Brazoria County

       On February 11, 2014, Kyle Flowers and Richard Rogge d/b/a V & D Pipe Co. filed an
Unopposed Motion Pending Mediation for an Extension of Time to Meet Deadlines. The motion
is GRANTED. Appellate deadlines which are currently scheduled to pass before the February
21, 2014 mediation between the parties, including filing of the reporter’s record, are extended to
March 21, 2014.
        Appellants are further ORDERED to provide the court with a status update on mediation
results by February 28, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: February 18, 2014